                         Case 20-13223-AJC        Doc 36     Filed 07/02/20     Page 1 of 3




           ORDERED in the Southern District of Florida on July 1, 2020.




                                                                A. Jay Cristol, Judge
                                                                United States Bankruptcy Court
_____________________________________________________________________________
                                    UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                                 www.flsb.uscourts.gov

          IN RE:
                                                               CASE NO. 20-13223-AJC
          EUGENIO REYES and
          MAIDEILY SARAIBA,
                                                               Chapter 13
                   Debtors.             _/

                   ORDER GRANTING MOTION TO VALUE AND DETERMINE SECURED
                        STATUS OF LIEN ON PERSONAL PROPERTY HELD BY
                          TD RETAIL CARD SERVICES/ASHLEY FURNITURE

                   THIS CASE came to be heard on           June 23, 2020 at 9:00 AM              on the

          Debtor’s Motion to Value and Determine Secured Status of Lien on Personal Property (DE

          18 the “Motion”). Based upon the debtor’s assertions made in support of the Motion,

          without objection, having considered the record in this case, and being duly advised in the

          premises, the Court FINDS as follows:

                   A. The value of the debtor’s personal property (the “Personal Property”) more

                       particularly described as follows (Select only one):

                             Motor vehicle described as follows:
                             Year and Model of motor vehicle:

                                                     Page 1 of 3

         LF-103 (06/14/10)
                  Case 20-13223-AJC       Doc 36        Filed 07/02/20      Page 2 of 3



                    Vehicle Identification Number (VIN #):
                    Odometer reading:

             X          Personal property other than a motor vehicle described as follows:

                        FURNITURE is $1,400.00 at the time of the filing of this case.

             Consequently, it is ORDERED as follows:

             1.     The Motion is GRANTED.

             2.     Lender has an allowed secured claim in the amount of $1,400.00                 .

             3.     (Select only one):

                       Lender has not filed a proof of claim in this case. The trustee shall not

                        disburse any payments to Lender unless a proof of claim is timely filed.

                        In the event a proof of claim is timely filed, it shall be classified as a

                        secured claim in the amount stated in paragraph 2, above, and as a

                        general unsecured claim for any amount in excess of scheduled

                        secured claim, regardless of the original classification in the proof of

                        claim as filed. Lender’s secured claim shall be paid through the plan

                        at        % for a total of $                  .

                                                   or

                    X Lender filed a proof of claim in this case. It shall be classified as a

                        secured claim in the amount provided in paragraph 2, above, and as

                        a    general   unsecured        claim    in   the   amount of     $ 8,897.60,

                        regardless of the original classification in the proof of claim as filed.

                        Lender’s secured claim shall be paid through the plan at           0   % for

                        a total of $8,897.60                 .




                                               Page 2 of 3

LF-103 (06/14/10)
                  Case 20-13223-AJC       Doc 36      Filed 07/02/20   Page 3 of 3




             4.     The Personal Property may not be sold or refinanced without proper notice

                    and further order of the Court.

             5.     Notwithstanding the foregoing, this Order is not recordable or enforceable

                    until the debtor receives a discharge in this chapter 13 case.

             6.     Upon notification that the debtor has received a discharge, the creditor shall

                    take all steps necessary to release the lien upon the personal property.

                                                ###


 Submitted by:
 Robert Sanchez, Esq.
 Robert Sanchez, P.A.
 355 West 49th Street
 Hialeah, FL 33012
 Tel: (305) 687-8008
 Fl Bar No. 0442161

 Attorney Sanchez is directed to serve a conformed copy of this Order on all interested
 parties immediately upon receipt hereof and to file a certificate of service.




                                             Page 3 of 3

LF-103 (06/14/10)
